Citation Nr: 0632645	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
complex pelvic fracture, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of a 
left talar dome fracture, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active naval service from February 1990 to 
August 1995, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In August 2006, the appellant appeared and 
testified at a hearing held at the Atlanta VARO before the 
undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the appellant seeks an increased 
disability rating for his service-connected complex pelvic 
fracture and left ankle fracture, which were incurred in 
service as the results of a fall from a third-story height.  
He is also service-connected for paranoid schizophrenia, 
rated 100 percent disabling.  

At the August 2006 hearing, the appellant testified that both 
of the disabilities at issue in this appeal have worsened 
since the last VA examination in January 2004.  The Board has 
therefore concluded that he is entitled to a thorough and 
contemporary official examination in connection with this 
appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1993).  
The appellant has also complained that, perhaps due to his 
service-connected paranoid schizophrenia, there was a 
breakdown in communications between himself and the VA 
examiner in January 2004, who seemed to be confused.

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
rating claims, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  This notice 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a thorough and 
contemporary official medical examination 
for rating purposes, preferably with an 
examiner other than the individual who 
last examined the appellant in January 
2004, in order to determine the current 
severity of the two service-connected 
disabilities at issue in this appeal.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since January 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

